Name: 87/57/EEC: Council Decision of 22 December 1986 concluding the Protocol amending the Convention for the prevention of marine pollution from land-based sources
 Type: Decision
 Subject Matter: deterioration of the environment;  international affairs;  environmental policy
 Date Published: 1987-01-27

 Avis juridique important|31987D005787/57/EEC: Council Decision of 22 December 1986 concluding the Protocol amending the Convention for the prevention of marine pollution from land-based sources Official Journal L 024 , 27/01/1987 P. 0046 - 0046 Finnish special edition: Chapter 11 Volume 11 P. 0343 Swedish special edition: Chapter 11 Volume 11 P. 0343 *****COUNCIL DECISION of 22 December 1986 concluding the Protocol amending the Convention for the prevention of marine pollution from land-based sources (87/57/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community is a contracting party to the Convention for the prevention of marine pollution from land-based (2) sources which was signed in Paris on 4 June 1974 and which entered into force on 6 May 1978 and the Convention on long-range (3) transboundary air pollution which was signed in Geneva on 14 November 1979 and which entered into force on 16 March 1983; Whereas a Protocol amending the Convention for the prevention of marine pollution from land-based sources in order to extend its scope to include marine pollution through the atmosphere was negotiated and adopted on 26 March 1986 at a diplomatic conference which was attended by the Contracting Parties to the Paris Convention, including the Community and nine Member States; whereas the said Protocol was signed on behalf of the Community; Whereas the Community must therefore approve the Protocol, HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending the Convention for the prevention of marine pollution from land-based sources is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall deposit the act of approval on behalf of the Community with the Government of the French Republic in accordance with Article VI, paragraph 5, of the Protocol. Done at Brussels, 22 December 1986. For the Commission For the Council G. SHAW (1) OJ No C 322, 15. 12. 1986. (2) OJ No L 194, 25. 7. 1975, p. 5. (3) OJ No L 171, 27. 6. 1981, p. 11.